Exhibit 99.6 Old Line Bank Pro-Forma Capital Ratios September 30, 2008 Actual Adjustment Pro Forma Tier 1 Capital Total Equity Capital $ 31,938 $ 7,000 $ 38,938 Minus Unrealized Loss on AFS (26 ) - (26 ) Total Tier 1 Capital 31,964 7,000 38,964 Tier 2 Capital Allowance for Loan Losses 1,916 - 1,916 Total Tier 2 Capital 33,880 7,000 40,880 QUARTERLY Average Total Assets 280,916 7,000 287,916 Risk Weighted Assets 236,315 - 236,315 Ratios Total Capital to Risk Weighted Assets Consolidated Total Risk Based 14.34 % 17.30 % Tier 1 Capital to Risk Weighted Assets Consolidated Risk Based Capital 13.53 % 16.49 % Tier 1 Capital to Average Assets Consolidated Leverage Ratio 11.38 % 13.53 % ENDNOTES: We used the following assumptions in the pro forma financial statements: 1) $7 million proceeds invested in available for sale mortgage backed securities until deployed into new loan fundings. 2) Estimated fair value of preferred stock determined using present value with a 9% discount rate and a 5 year expected life. 3) Estimated fair value of warrants determined using the Black-Scholes method with a 24.66% volatility derived from historical stock price, 3.35% interest rate and 1.60% continuous yield. 4) Earnings from $7 million investment in mortgage backed securities with a 4.2% interest rate. 5) 39.445% tax rate. 6) 5.0% dividend payment and expected 5 year life of warrants. 7) Net income available for shareholders divided by weighted average number of shares. 8) Net income available for shareholders divided by weighted average number of dilutive shares. 9) Warrant strike price $7.40.Stock price at period end $7.75. 10) 15% of Tier II Capital.
